DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Following response to arguments is based on Applicant’s arguments filed on  29 June 2022.

Regarding Previous Rejection Under 35 USC § 112
	Previous rejection of claim 13 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 102
Applicant’s arguments [Page 8] with respect to rejection of claim 1 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on page 8, Applicants argue that Raja fails to teach newly incorporated limitation “a camera configured to obtain an image of a monitored area after, and in response to, a comparison result of the body temperature comparison device”.
Newly found reference Pal discloses that, after detection of a subject with a high temperature based on a temperature threshold [temperature comparison], a camera is then activated for taking a picture of the surrounding [Paragraph 96]. Hence, a person having ordinary skills in the art would recognize that the system in Raja would also take the pictures simultaneously (as it actually does) or after (as in Pal).

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 7, 9-14, 18-20 have been amended. Claims 2-3 and 6 have been canceled. Claims 21-23 have been added. Thus, claims 1, 4-5, 7-23 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rajamanickam et al. (hereinafter Raja) (US Patent Application Publication No. 2021/0390804) in view of Pal (US Patent Application Publication No. 2021/0304901).

Regarding claim 1, Raja teaches a door access control system with a temperature detection function (Fig. 8), comprising:
a body temperature monitor device configured to detect a body temperature of a monitored object (steps 332, 336);
a body temperature comparison device configured to compare a detected body temperature of the monitored object with a body temperature threshold (step 338);
a warning device configured to issue a warning message in response to the detected body temperature of the monitored object being higher than the body temperature threshold (steps 342, 344).
However, Raja does not explicitly mention a camera configured to obtain an image of a monitored area after, and in response to, a comparison result of the body temperature comparison device.
Pal teaches, in a similar field of endeavor of monitoring systems, the following:
a camera configured to obtain an image of a monitored area after, and in response to, a comparison result of the body temperature comparison device (Pal discloses that, after detection of a subject with a high temperature based on a temperature threshold [temperature comparison], a camera is then activated for taking a picture of the surrounding [Paragraph 96]. Hence, a person having ordinary skills in the art would recognize that the system in Raja would also take the pictures simultaneously (as it actually does) or after (as in Pal)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (as taught by Raja) by taking a picture after temperature comparison (as taught by Pal) for the purpose of avoiding spread of infectious diseases (Pal – Paragraph 3).

Regarding claim 4, Raja further teaches the door access control system of claim 1, wherein: the warning device includes a visual reminder device configured to issue the warning message in a visual format (step 342 in Fig. 8).

Regarding claim 5, Raja further teaches the door access control system of claim 4, wherein the visual reminder device includes a display screen (the warning being displayed on a display of mobile at step 342 in Fig. 8 [Paragraph 128]).

Regarding claim 7, Raja further teaches the door access control system of claim 1, wherein the warning device includes a red indicator and a green indicator (depending on granting or denying of access to a region, based on the thermal data from users, different types of alerts are displayed to the users such as colors, forms, symbols, etc. Hence, a person having ordinary skills in the art would recognize that when access is granted, a color (e.g. green) would be displayed; and when the access is not granted, a different color would be outputted [Paragraph 128]).

Regarding claim 8, Raja further teaches the door access control system of claim 1, further comprising: a storage device being a local storage device or a cloud storage device (memory 130 in Fig. 2 [Paragraph 73]).

Regarding claim 9, Raja further teaches the door access control system of claim 1, further comprising: a button, wherein in response to the button being pushed down, the camera records the image of the monitored area (for receiving inputs from users, the disclosed system, as in Fig. 7, buttons are implemented. Hence, a person having ordinary skills in the art would recognize that the camera comprises a button to be pressed down for starting taking pictures [Paragraph 123]).

Regarding claim 10, Raja further teaches the door access control system of claim 1, further comprising: a communication device configured to send the image of the monitored area to a target storage device (data from the system is stored in memory 316 in Fig. 7. Hence, a person having ordinary skills in the art would recognize that the images taken from the camera are stored in this memory [Paragraphs 92, 123, 127]).

Regarding claim 11, Raja further teaches the door access control system of claim 10, wherein the communication device is further configured to record and store time of the image of the monitored area and the body temperature of the monitored object (timestamps of the data, including images and body temperatures, are stored [Paragraphs 92, 123, 127]).

Regarding claim 12, Raja further teaches the door access control system according to claim 1, further comprising: a query interface device configured to query visitor information of visitors meeting a predetermined condition (for the users approaching the system, it is able to receive visitor information with some information [Paragraphs 77, 182]).

Regarding claim 13, Raja further teaches the door access control system according to claim 12, wherein the predetermined condition includes one or both of: a predetermined period of time; and a predetermined temperature threshold (for the users approaching the system, it is able to receive visitor information with some information such as periods of time or temperatures [Paragraphs 18, 77, 182]).

Regarding claim 14, Raja further teaches the door access control system according to claim 12, wherein the visitor information includes one or more of: images of the visitors; time; a number of the visitors; and a body temperature (for the users approaching the system, it is able to receive visitor information with some information such as periods of time, images, visitors [Paragraphs 18, 77, 182, 200]).

Regarding claim 15, Raja further teaches the door access control system of claim 1, wherein the warning device includes: a loudspeaker configured to issue an alarm buzzer or an alarm voice in response to the detected body temperature of the monitored object being higher than the body temperature threshold ([Paragraph 11]).

Regarding claim 16, Raja further teaches the door access control system of claim 1, further comprising: a driver configured to prohibit a door connected to and controlled by the door access control system to open in response to the detected body temperature of the monitored object being higher than the body temperature threshold (step 192 in Fig. 4).

Regarding claim 17, Raja further teaches the access control system according to claim 1, further comprising: a visitor counting device configured to count a number of people entering or leaving through the door access control system (record of people entering the region and their health condition upon screening is determined and stored [Paragraphs 92, 134]).

Regarding claim 18, Raja further teaches the door access control system according to claim 17, wherein the visitor counting device includes one or more of: an image recognition device; a detection device; and a button counter device (thus, a person having ordinary skills in the art would recognize that the counting of entering/leaving people is performed by the devices in the system [Paragraph 92]).

Regarding claim 19, Raja further teaches the door access control system according to claim 18, wherein: the detection device includes one or both of an infrared detector and a laser detector ([Paragraph 84]).

Regarding claim 20, Raja further teaches the door access control system according to claim 19, wherein the detection device includes one or both of an infrared detection detector and a laser detector ([Paragraph 54]).

Regarding claim 21, Pal further teaches the door access control system of claim 1, wherein the door access control system is in a form of a doorbell ([Paragraph 15]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rajamanickam et al. (hereinafter Raja) (US Patent Application Publication No. 2021/0390804) in view of Pal (US Patent Application Publication No. 2021/0304901) and further in view of Lane et al. (US Patent Application Publication No. 2021/0369122).

Regarding claim 22, the combination of Raja and Pal teaches all the limitations recited in claim 1.
However, the combination of Raja and Pal does not explicitly mention further comprising a first indicator and a second indicator, wherein the first indicator lights up and the second indicator does not light up, in response to the detected body temperature of the monitored object being higher than the body temperature threshold, and wherein the first indicator does not light up and the second indicator lights up, in response to the detected body temperature of the monitored object not being higher than the body temperature threshold.
Lane teaches, in a similar field of endeavor of monitoring systems, the following:
further comprising a first indicator and a second indicator, wherein the first indicator lights up and the second indicator does not light up, in response to the detected body temperature of the monitored object being higher than the body temperature threshold, and wherein the first indicator does not light up and the second indicator lights up, in response to the detected body temperature of the monitored object not being higher than the body temperature threshold (this claim is basically referring to preferences, by a designer of the system, on the arrangement of elements within a system or device. Hence, the configuration of the system for turning on/off visual indicators would be established by the designer. Lane, for the illustrated system in Fig. 2, discloses that indicator 210 will light up in a certain way when measured temperature of a user is higher than a threshold, and will light up in a different way when the temperature is not higher. Hence, a person having ordinary skills in the art would recognize that only one indicator will be lighted-up at a time and the other indicator will remain off [Paragraph 53]. Hence, the different indicators in Raja will also be configured as in Lane for turning on one indicator at a time).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring system (as taught by Raja) by taking a picture after temperature comparison (as taught by Pal) by turning only one indicator at a time (as taught by Lane) for the purpose of accurately screen the temperatures of subjects (Lane – Paragraph 4).

Regarding claim 23, Lane further teaches the door access control system of claim 22, wherein the body temperature monitor device is positioned between the first indicator and the second indicator (hence, as outlined for claim 22, the arrangement and disposition of elements in the claimed system depends on an initial configuration by the designer. Lane, for example, in Fig. 5 discloses two light indicators 420a and 420b where temperature monitors 128a and 128b are positioned between both light indicators).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633